ORDER

PER CURIAM.
Appellant, David Rhodes, appeals from the denial of his Rule 24.035 motion by the Circuit Court of Cape Girardeau County after an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is based on findings of fact that are not clearly erroneous, and no error of law appears. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rule 84.16(b).